Citation Nr: 1402066	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-35 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, to include as due to exposure to herbicides.  

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a rating decision issued in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran and his spouse testified at a video-conference hearing before the undersigned Veterans Law Judge from the VA Medical Center in Albany, New York, in September 2013.  A transcript of the hearing is associated with the claims file.  At such time, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may consider such newly received evidence.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file reveals private treatment records, which were considered by the AOJ in the July 2012 statement of the case referable to the Veteran's peripheral neuropathy claim, and VA treatment records dated through January 2013, which were considered by the AOJ in the February 2013 supplemental statement of the case referable to both issues.  Insofar as the AOJ has not yet considered the private treatment records in connection with the Veteran's PTSD claim, such may be accomplished in the readjudication of such claim on remand.  The remainder of the documents in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran has been diagnosed with peripheral neuropathy and polyneuropathy, but has not been afforded a VA examination to assess the onset and etiology of the disorder.   In this regard, the claims file contains inconsistent evidence of the time of onset and, while examiners have considered several possible etiologies, none are dispositive or include consideration of the Veteran's exposure to herbicide coincident with his service in Vietnam.  

Regarding the time of onset, the earliest record of VA primary care in June 2004 includes the Veteran report that he had experienced numbness in his feet for the past year.  However, in an April 2012 statement and in testimony at the September 2013 Board hearing, the Veteran and his spouse stated that the Veteran first experienced numbness and tingling in his feet in 1969/the early 1970's shortly after returning from service in Vietnam.  The Veteran's spouse reported that the Veteran sought treatment from two private physicians, Drs. K.E. and J.L.  The RO requested records from both physicians, but Dr. K.E. did not respond and Dr. J.L. noted only that records were destroyed.  In this regard, the Veteran and his spouse indicated at the Board hearing that Dr. K.E. is deceased.  Nevertheless, considering the hearing testimony and that a remand is necessary for other reasons, the Veteran should be provided another opportunity to obtain a statement directly from Dr. J.L. regarding the treatment he provided to the Veteran in 1960/the early 1970's.    

Regarding the etiology of peripheral neuropathy, VA neurologists in February 2008 and October 2009 suggested that possible causes included chemotherapy associated with rectal cancer, excision of a brain mass, and a spinal lesion.  VA diagnostic tests were indeterminate.  In October 2013, a private neurologist, Dr. Hart, examined the Veteran and diagnosed polyneuropathy.  Additional tests were ordered.  As such results, and any follow-up records, may address the etiology of the Veteran's peripheral neuropathy, a request for such records should be made on remand.  Additionally, none of the VA or the private neurologists offered an etiological opinion.  Therefore, the Board finds that a remand in order to obtain a VA examination with an opinion is necessary to decide the claim.     

Pertinent to his PTSD, the Veteran's most recent VA mental health examination was conducted in May 2012.  In that examination, the Veteran reported that his symptoms were stable and had applied for an increased rating only for financial reasons.  Additionally, an August 2013 annual summary by the Veteran's attending psychologist noted substantially the same symptoms as in several previous annual reports with no mention of panic attacks, hallucinations, or significant memory loss.  However, at his September 2013 Board hearing, the Veteran reported that he experienced panic attacks, auditory hallucinations, increased irritability, difficulty sleeping, social isolation, and memory loss to the extent that he was unable to find his way home from an examination.   While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Accordingly, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's service-connected PTSD.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

During the hearing, the Veteran further stated that he was unable to work because of PTSD and that he had been granted Social Security Administration (SSA) disability benefits at age 53 for reasons that he was unable to recall.  In the August 2013 annual treatment summary, the psychologist noted that the Veteran lost the ability to work in 2001 because of injuries in a motorcycle accident.  Records associated with the SSA disability award are not binding on VA but may be relevant to the severity of PTSD and on the level of occupational impairment.  Murinczak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Therefore, these records should be obtained on remand.

Additionally, the record shows that the Veteran receives regular VA primary and mental health care.  Accordingly, the AOJ should obtain all outstanding VA treatment records from the Albany, New York, Medical Center dated from January 2013 to the present.

Finally, as noted in the Introduction, it does not appear that private treatment records in Virtual VA have been considered by the AOJ in connection with the Veteran's PTSD claim.  Therefore, in the readjudication of the Veteran's appeal, all evidence of record, to include the documents contained in Virtual VA, should be considered.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding treatment records regarding his peripheral neuropathy.  After securing any necessary authorization forms, obtain all identified records not already contained in the claims file, to specifically include any additional records from Dr. Hart and VA treatment records from the Albany VA Medical Center dated from January 2013 to the present.  The Veteran should also be informed that he may submit a statement directly from Dr. J.L. regarding the treatment he provided to the Veteran in 1960/the early 1970's.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his PTSD.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  In this regard, the examiner should indicate whether the Veteran's memory loss is related to his PTSD or his post-service motorcycle accident.  A GAF score should be reported.  The examiner should also specifically address the impact such disability has on the Veteran's employability.  All opinions expressed should be accompanied by supporting rationale. 

4.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his peripheral neuropathy.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

(A)  The examiner should confirm the diagnosis of peripheral neuropathy or polyneuropathy.

(B)  For each diagnosed neuropathy disorder, the examiner should offer an opinion as to whether such is at least as likely as not related to the Veteran's military service, to include his presumed herbicide exposure coincident with his service in Vietnam.  In offering such opinion, the examiner should consider the Veteran's and his spouse's lay testimony that he experienced foot numbness in 1969/early 1970's.

(C)  The examiner should offer an opinion as to whether the Veteran manifested acute and subacute peripheral neuropathy within a year of his last exposure to herbicides in July 1969?  If so, what were the manifestations?  The examiner is advised that the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.

The rationale for any opinion offered should be provided.     

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include the documents contained in Virtual VA.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

